United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.K., Appellant
and
DEPARTMENT OF THE ARMY, ARMY
CONTRACTING AGENCY, Dugway, UT,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-717
Issued: August 8, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On February 13, 2012 appellant filed a timely appeal from a January 12, 2012 merit
decision of the Office of Workers’ Compensation Programs (OWCP) denying his traumatic
injury claim. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained a
back injury in the performance of duty on March 15, 2010.
FACTUAL HISTORY
On March 17, 2010 appellant, then a 54-year-old contract specialist, filed a traumatic
injury claim (Form CA-1) alleging that on March 15, 2010 he sustained a bump on his left arm
1

5 U.S.C. § 8101 et seq.

and sore right knee when he was going down a stairwell. He missed the last two steps causing
him to fall on the landing.2 Appellant notified his supervisor on March 17, 2010.
In an April 29, 2011 x-ray of the thoracic spine, Dr. Jeremy R. Hopkin, a Board-certified
diagnostic radiologist, noted mild loss of intervertebral disc space height throughout the mid and
upper thoracic intervertebral disc levels, which was associated with ventrally projecting disc
osteophytes. He diagnosed multilevel disc degeneration of the thoracic spine with ventrally
projecting disc osteophytes.
In an April 22, 2011 unsigned Valley Family Medicine treatment note, appellant’s
physician reported that he fell down the stairs on to his right shoulder. The physician diagnosed
thoracic back pain.
In physical therapy notes dated May 6 to 13, 2011, appellant was treated for thoracic
back pain.
In a September 29, 2011 narrative statement, appellant reported that he fell down the
stairs at work on March 15, 2010. He sought medical treatment on April 22, 2011 after he
realized his back pain was not improving. Appellant stated that physical therapy helped him
reach full recovery and resolved the huge knot pressing on the nerve in his back. He stated that
he filed a claim to cover his medical bills.
By letter dated November 2, 2011, OWCP informed appellant that the evidence of record
was insufficient to establish his claim. Appellant was advised of the additional medical and
factual evidence to submit within 30 days.
In a November 21, 2011 report, Dr. Carolyn Forbes, Board-certified in family medicine,
reported that appellant fell in a stairwell at work on March 15, 2010. She stated that the fall
resulted in mid-thoracic back pain as a result of bilateral paraspinous muscle and right trapezius
muscle spasms. This led to bilateral thoracic myofascial pain syndrome. Dr. Forbes noted that
appellant thought the pain would clear without intervention and finally sought treatment with her
on May 7, 2010. She stated that an x-ray of the lumbar spine revealed multilevel disc
degeneration of the thoracic spine with ventrally projected disc osteophytes and no compression
fractures. Dr. Forbes concluded that physical therapy led to complete healing and resolution of
his symptoms.
By decision dated January 12, 2012, OWCP denied appellant’s claim, finding that the
medical evidence was insufficient to establish a diagnosed medical condition which could be
connected to the accepted March 15, 2010 employment incident. It noted that the medical
evidence of record only provided a diagnosis of pain.

2

In a September 29, 2011 statement, appellant reported that he also injured his back as a result of the March 15,
2010 incident. He noted that, when his back pain did not go away, OWCP reactivated his claim.

2

LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA; that the claim was filed within the applicable time
limitation; that an injury was sustained while in the performance of duty as alleged and that any
disability or specific condition for which compensation is claimed is causally related to the
employment injury.3 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.4
In order to determine whether an employee actually sustained an injury in the
performance of duty, OWCP begins with an analysis of whether fact of injury has been
established. Generally, fact of injury consists of two components which must be considered in
conjunction with one another. The first component to be established is that the employee
actually experienced the employment incident which is alleged to have occurred.5 The second
component is whether the employment incident caused a personal injury and generally can be
established only by medical evidence.
To establish a causal relationship between the condition, as well as any attendant
disability claimed and the employment event or incident, the employee must submit rationalized
medical opinion evidence based on a complete factual and medical background, supporting such
a causal relationship.6 The opinion of the physician must be based on a complete factual and
medical background of the claimant, must be one of reasonable medical certainty and must be
supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the claimant. This medical opinion
must include an accurate history of the employee’s employment injury and must explain how the
condition is related to the injury. The weight of medical evidence is determined by its reliability,
its probative value, its convincing quality, the care of analysis manifested and the medical
rationale expressed in support of the physician’s opinion.7
ANALYSIS
OWCP accepted that the March 15, 2010 incident occurred as alleged. It denied
appellant’s claim on the grounds of insufficient medical evidence to support a right arm or left
knee condition related to the March 15, 2010 employment incident. The Board finds that

3

Gary J. Watling, 52 ECAB 278 (2001); Elaine Pendleton, 40 ECAB 1143, 1154 (1989).

4

Michael E. Smith, 50 ECAB 313 (1999).

5

Elaine Pendleton, supra note 3.

6

See 20 C.F.R. § 10.110(a); John M. Tornello, 35 ECAB 234 (1983).

7

James Mack, 43 ECAB 321 (1991).

3

appellant did not submit sufficient medical evidence to establish an injury causally related to the
March 15, 2010 employment incident.8
In a November 21, 2011 medical report, Dr. Forbes stated that appellant fell in a stairwell
at work on March 15, 2010. She noted that the fall resulted in mid-thoracic back pain with
bilateral paraspinous muscle and right trapezius muscle spasms. This led to bilateral thoracic
myofascial pain syndrome. Dr. Forbes noted that appellant thought his pain would clear without
intervention and finally sought treatment with her on May 7, 2010. Review of an x-ray of the
lumbar spine revealed multilevel disc degeneration of the thoracic spine with ventrally projected
disc osteophytes and no compression fractures, as noted by Dr. Hopkin. Dr. Forbes concluded
that physical therapy led to complete healing and resolution of his symptoms.
OWCP found insufficient evidence to establish a firm medical diagnosis of appellant’s
condition. The Board finds that the medical evidence of record establishes a sufficient diagnosis
of bilateral paraspinous muscle and right trapezius muscle spasm and bilateral thoracic
myofascial pain syndrome. In addition, both Dr. Forbes and Dr. Hopkin stated that appellant’s
x-ray revealed a diagnosis of multilevel disc degeneration of the thoracic spine with ventrally
projected disc osteophytes. Given that appellant has established a diagnosed condition, the
question becomes whether the March 15, 2010 incident caused his diagnosed back conditions.
He must submit rationalized medical evidence to establish that his diagnosed medical condition
is causally related to the accepted March 15, 2010 employment incident.
While Dr. Forbes’ report establishes a diagnosis, it is not rationalized as to the issue of
causal relation. She noted a history that appellant sustained a work-related injury on March 15,
2010 after he fell in a stairwell at work. Dr. Forbes stated that she first examined him on May 7,
2010, almost two months later. She did not adequately explain how the thoracic back pain,
spasms or pain syndrome arose as a result of the accepted incident at work given that she did not
examine appellant until almost two months after the incident. The Board notes that Dr. Forbes
did not provide a history of other medical treatment or diagnostic testing by other medical
providers between March 15 and May 7, 2010. Dr. Forbes further provided a diagnosis of
multilevel disc degeneration of the thoracic spine with ventrally projected disc osteophytes; but
failed to explain whether the incident accepted in this case caused or aggravated these
degenerative conditions. She failed to address appellant’s medical history or provide detailed
findings on examination. Though Dr. Forbes concluded that, causal connection exists between
his injury and the March 15, 2010 employment incident, her report provides no support for that
conclusion. She merely recounted the incident as described by appellant and did not offer a
rationalized opinion on the issue of causal relationship.9 Medical reports without adequate
rationale on causal relationship are of diminished probative value and do not meet an employee’s
burden of proof.10 The opinion of a physician supporting causal relationship must rest on a
complete factual and medical background supported by affirmative evidence, address the specific
8

See Robert Broome, 55 ECAB 339 (2004).

9

Franklin D. Haislah, 52 ECAB 457 (2001) (medical reports not containing rationale on causal relationship are
entitled to little probative value); Jimmie H. Duckett, 52 ECAB 332 (2001).
10

Ceferino L. Gonzales, 32 ECAB 1591 (1981).

4

factual and medical evidence of record and provide medical rationale explaining the relationship
between the diagnosed condition and the established incident or factor of employment.11
Dr. Forbes’ report does not meet that standard and is insufficient to meet appellant’s burden of
proof.
The remaining medical evidence of record is insufficient to establish causal relationship.
Dr. Hopkin’s April 29, 2011 diagnostic report provides no opinion on causal relationship.12
Physical therapists are not physicians under FECA, therefore, their reports do not constitute
competent medical evidence in support of a claim.13 As to an April 22, 2011 unsigned Valley
Family Medicine treatment note, the Board has held that reports that are unsigned or bear
illegible signatures cannot be considered as probative medical evidence because they lack proper
identification.14
The evidence of record is without rationalized medical opinion to establish a causal
relationship between the March 15, 2010 employment incident and appellant’s claimed
conditions. Thus, appellant failed to meet his burden of proof.
Appellant may submit additional evidence, together with a written request for
reconsideration, to OWCP within one year of the Board’s merit decision, pursuant to 5 U.S.C.
§ 8128(a) and 20 C.F.R. §§ 10.606 and 10.607.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that he
sustained a back injury on March 15, 2010 in the performance of duty.

11

See Lee R. Haywood, 48 ECAB 145 (1996).

12

The Board has held that medical evidence that does not offer any opinion regarding the cause of an employee’s
condition is of limited probative value on the issue of causal relationship. C.B., Docket No. 09-2027 (issued
May 12, 2010); S.E., Docket No. 08-2214 (issued May 6, 2009).
13

5 U.S.C. § 8102(2) of FECA provides as follows: (2) physician includes surgeons, podiatrists, dentists, clinical
psychologists, optometrists, chiropractors, and osteopathic practitioners within the scope of their practice as defined
by State law; see also Jennifer L. Sharp, 48 ECAB 209 (1996); Thomas R. Horsfall, 48 ECAB 180 (1996);
Barbara J. Williams, 40 ECAB 649 (1988).
14

Thomas L. Agee, 56 ECAB 465 (2005); Richard F. Williams, 55 ECAB 343 (2004).

5

ORDER
IT IS HEREBY ORDERED THAT the January 12, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed, as modified.
Issued: August 8, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

